DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through reference is already of record in the application.  

103 Rejections Withdrawn
The various rejections of claims 33, 38-40, 42 and 43 under 35 USC 103, outlined in the previous Office Action, are withdrawn.  Inventor’s narrowing amendments and arguments have been carefully considered and are persuasive.  (The amendment cancels claim 39.)  

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection of claims 33-52, outlined in the previous Office Action, has been overcome by inventor’s submission of an acceptable Terminal Disclaimer.  (The amendment cancels claim 39.)  
The nonstatutory double patenting rejection of claims 33-43, outlined in the previous Office Action, has been overcome by inventor’s submission of an acceptable Terminal Disclaimer.  (The amendment cancels claim 39.)  

Allowable Subject Matter
Claims 33-38 and 40-52 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the prior art of record (103 rejections).  During the course of prosecution, inventor has narrowed the scope of the claimed subject matter such that it no longer reads on the cited art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/20/2021